Citation Nr: 0318026	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  99-02 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-operative 
craniotomy resection of right frontal meningioma, to include 
as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from March 1966 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The case returns to the Board following a remand to the RO in 
January 2002.  


REMAND

Multiple statements from the veteran reflect his report that 
his treating physicians, specifically his neurologist, 
neurosurgeon, and infectious disease physician, believe that 
his meningioma is related to Agent Orange exposure in 
service.  Medical records from Alvarado Hospital Medical 
Center from February through April 1998 reflect diagnosis and 
surgical resection of meningioma with subsequent treatment 
for complications.  There is no opinion from the 
neurosurgeon, neurologist, or infectious disease specialist 
stating that the meningioma is related to the veteran's 
period of service or exposure to herbicides therein.  
Although a statement from the veteran's spouse indicates that 
the veteran was hospitalized again in October 1998, no 
records from this admission are in the claims file.   

Pursuant to the January 2002 remand, in July 2002 and 
December 2002 letters, the RO asked the veteran to provide 
medical evidence showing that the disorder at issue was 
related to exposure to herbicides in service, noting that a 
physician's opinion with rationale and scientific or medical 
evidence on which the opinion relies was needed.  In January 
2003, the veteran provided a statement dated in December 2002 
from R. Gessner, M.D., an orthopedic surgeon.  Dr. Gessner 
states that he reviewed the veteran's records from Alvarado 
Hospital Medical Center and discusses the veteran's reported 
history of exposure to herbicides in service.  He opines that 
it is "highly likely" or "highly possible" that the tumor 
was caused by Agent Orange.  Dr. Gessner states that 
"[c]ountless medical studies and scientific data" proved 
that Agent Orange caused "many types of cancer and brain 
cancer is high on the list."  He adds that he arrived at his 
opinion "after hours of reading, study, and performing due 
diligence of medical data on brain cancer caused by Agent 
Orange."  However, Dr. Gessner's opinion offers no 
substantive rationale for his opinion, such as specific 
reference to findings from a cited medical study.   

VA generally has a duty to assist the veteran in 
substantiating his claim.  38 U.S.C.A. § 5103A.  This duty 
includes making reasonable efforts to obtain relevant records 
(including private records) that the veteran adequately 
identifies and authorizes VA to obtain.  38 U.S.C.A. § 
5103A(b).  Based on the above discussion, the Board finds 
that additional development of evidence is in order.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain the 
veteran's hospitalization records dated 
in October 1998 from Alvarado Hospital 
Medical Center, San Diego, California 
92120.  

2.  The RO should contact the following 
physicians at Alvarado Hospital Medical 
Center: R. Aquitania, M.D. (neurology); 
M. Soumekh, M.D. (neurosurgery); and M. 
Butera, M.D. (infectious disease).  
Explain that the veteran had a meningioma 
excised at that facility in February 1998 
and that the veteran has related that 
each physician has stated that his 
meningioma was related to Agent Orange 
exposure during active service.  Please 
ask each physician to provide a statement 
as to any opinion he has concerning the 
cause of the veteran's meningioma, with 
supporting rationale for that opinion.   

3.  The RO should contact R. Gessner, 
M.D., 800 Virtue St., Suite 105, Luling, 
LA 70043 to seek additional clarification 
of the basis for the opinion provided in 
his December 2002 statement.  A copy of 
this statement should be included with 
the request.  In particular, Dr. Gessner 
should be asked to review the medical 
studies and scientific data he mentioned 
in his December 2002 statement and 
provide specific references to those 
sources that provide the basis for his 
opinion that the veteran's meningioma is 
related to Agent Orange exposure in 
service.  

4.  After completing any other necessary 
development, the RO should readjudicate 
the issue on appeal and furnish the 
veteran and his representative a 
supplemental statement of the case if the 
disposition remains unfavorable.  The 
applicable opportunity for response 
should be allowed.     

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appeal.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


